Appellant was convicted of hog theft under a plea of guilty and allotted two years in the penitentiary.
He filed a plea for suspended sentence, which the jury did not award. The only ground of the motion for new trial is based upon the failure or refusal of the jury to award the suspended sentence. The evidence is clear that he had never been charged with any violation of the law prior to this, and had borne a good reputation. The jury saw proper not to award him the suspended sentence, and this court would not be justified in reversing for this reason. It is a matter peculiarly within the province of the jury to decide, and having decided it this court would not feel authorized to reverse their finding.
The judgment will be affirmed.
Affirmed.